819~CEOF
                                                                         A,.,. re COURTS
                                STATE OF MINNESOTA                           DEC l 7 2014

                                  IN SUPREME COURT                           FILED
                                         A14-0316


In re Petition for Disciplinary Action against
Terry H. Rueb, a Minnesota Attorney,
Registration No. 121964.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed an

amended petition for disciplinary action alleging that respondent Terry H. Rueb has

committed professional misconduct warranting public discipline, namely:            failing to

deposit fees paid in advance of services to be rendered into a trust account, failing to

provide written notice and an accounting to that same client of disbursements made from

the client trust account on his behalf, and failing to respond to the client's inquiries

seeking an accounting of funds paid for attorney fees and to refund any unearned fees, in

violation of Minn. R. Prof. Conduct 1.4, 1.15(a), 1.15(b), 1.15(c)(3), 1.16(d), and 8.4(c);

failing to diligently pursue a matter,. making false statements to the client about the

source of funds paid to the client and the status of the client's matter, failing to

communicate with the client, and failing to promptly return to the client the client's files,

in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.15(c)(4), 1.16(d), 4.1, and 8.4(c); and

failing to cooperate with disciplinary investigations, in violation of Minn. R. Prof.

Conduct 8.l(b) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).




                                              1
        Respondent waives his rights under Rule 14, RLPR, unconditionally admits the

allegations in the amended petition, and with the Director recommends that the

appropriate discipline is an indefinite suspension of no less than 9 months, with the right

to petition for reinstatement after 6 months.

        The court has independently reviewed the file and approves the recommended

disposition.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED that:

        1.       Respondent Terry H. Rueb is indefinitely suspended from the practice of

law, effective 14 days from the date of the filing of this order, for a minimum of 9

months.

        2.       Respondent may petition for reinstatement 6 months after the effective date

of his suspension.

        3.       Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        As a condition of seeking reinstatement, respondent must establish that he

provided the client who was the subject of Count 1 of the ·amended petition with an

accounting of all client funds and returned to this client all client funds, as well as any

unearned portion of any fees paid by this client in advance of services to be rendered, as

required by Minn. R. Prof. Conduct 1.1 S(b), (c)(3 ), and (c)(4).




                                                2
      4.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

      Dated: December 17, 2014

                                             BY THE COURT:




                                              Ian C. Page
                                             Associate Justi




                                         3